HANLEY, J.
The defendant in error, Dennis W. Williams, was convicted of burglary and attempted theft contrary to secs. 943.10(1) (a), 943.20(1) (a) and 939.32(1), Stats. The action against Williams was consolidated for trial with the action against William E. Stewart. Both actions arose out of the same incident. Both defendants appealed, although the appeals were not consolidated.
One principle issue, common to both appeals, is raised by this defendant: Is the evidence sufficient to support the conviction? This issue is disposed of in the opinion in *199the companion case, Stewart v. State, 83 Wis.2d 185, 265 N.W.2d 489 (1978), decided this day.
By the Court. — Judgment reversed and cause remanded, with directions to dismiss.